—Judgment unanimously modified on the law and as modified affirmed without costs, in accordance with the following Memorandum: We agree with defendant’s contention that the judgment of divorce should be modified to provide that his obligation to maintain a life insurance policy in the face amount of $100,000 naming plaintiff as irrevocable beneficiary should cease upon the termination of his obligation to provide plaintiff maintenance or child support (Domestic Relations Law § 236 [B] [8] [a]). We therefore modify the first sentence of the eleventh decretal paragraph to read, "ordered, adjudged and decreed, that Defendant shall be required to maintain in full force and effect the life insurance policy covering his life, under the payroll deduction plan provided by the U. S. Postal Service, and to designate Plaintiff as irrevocable beneficiary of this policy in the face amount of $100,000 until October 31, 1994”. We further modify the judgment of divorce to add a new decretal paragraph to *1046provide that defendant is awarded possession of the gun collection located at the prior marital residence and the 1981 Chevrolet Citation. Because the question of which party should pay the costs of maintaining the marital residence pending its sale was not raised before the trial court, we will not consider it for the first time on appeal. Any request for determination of that issue should be addressed to the trial court. (Appeal from Judgment of Supreme Court, Monroe County, Willis, J.—Divorce.) Present—Doerr, J. P., Green, Pine, Balio and Lawton, JJ.